       Case 7:12-cv-06421-KMK Document 264 Filed 07/06/21 Page 1 of 1




                                                        J ul y 6, 2 0 2 1
By E CF
H o n. K e n n et h M. K ar a s
U nit e d St at e s District C o urt
U nit e d St at e s C o urt h o us e
3 0 0 Q u arr o p a s Str e et, C h a m b ers 5 3 3
W hit e Plai ns, N e w Y or k 1 0 6 0 1 -4 1 5 0

           R e:       U. S. S e c u riti e s a n d E x c h a n g e C o m missi o n v. Br o n s o n et al.,
                      1 2 - C V-6 4 2 1 ( K M K)

D e ar J u d g e K ar a s:

          I writ e i n a d v a n c e of t h e h e ari n g s c h e d ule d f or J ul y 7, 2 0 2 1 t o pr o vi d e t h e C o urt
a n d all c o u ns el wit h t h e e x hi bits I pla n t o us e f or t h e r e m ot e wit n e ss e s, Dr. St u art Kr ost
a n d Mr. J or d a n W ei nst ei n. Fi v e e x hi bits ar e att a c h e d h er e. T w o a d diti o n al e x hi bit s,
w hic h ma y b e mar k e d a s e x hi bits 5 3 a n d 5 4 ar e alr e a d y d o c k et e d at D o c k et E ntr y 2 0 1 -3,
E xs. 1, 2. C o nsist e nt wit h t h e C o urt’s r ule s, t h e e x hi bits ar e r e d a ct e d a s r e q uir e d .

                                               R e s p e ctf ull y s u b mitt e d,
                                               s/M a u r e e n P e yt o n Ki n g




                                                                1
